Citation Nr: 0812440	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent other than during a period of a temporary total 
disability rating from January 16, 1998, to March 1, 1998, 
for service-connected chronic synovitis of the right knee.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of cervical disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision with 
notification in January 1999 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that granted a temporary total evaluation for the period from 
January 16, 1998 to March 1, 1998 and continued a 10 percent 
evaluation. 

This matter also arises from a July 2002 rating decision 
wherein the RO continued a 20 percent evaluation for 
residuals of cervical disc disease.

The veteran presented testimony at a personal hearing in May 
2007 before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed prior to appellate review.  

At the hearing in May 2007 the veteran testified that his 
chronic right knee and cervical spine disorders had increased 
in severity.  Evidence of record shows that the veteran was 
last examined in October 2000 for his knees and cervical 
spine and in December 2001 for his cervical spine.  
Therefore, he should be afforded a VA examination to 
determine the current severity of his service-connected 
cervical spine and right knee disorders.  38 C.F.R. § 
3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 
(1991) (duty to assist may include conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  

In addition, the veteran testified that he received VA 
medical treatment for his cervical spine disorder and saw a 
private doctor for his knee and his back.  VA outpatient 
treatment records should be secured.  Also, the veteran 
should be requested to provide authorization for VA to assist 
in securing private medical records for treatment of his 
cervical spine and right knee.  38 C.F.R. § 3.159(c)(4) 
(2007).

Further, recently additional guidance was provided with 
respect to notice requirement for increased rating claims.   
Specifically, VA must notify the claimant of the following in 
an increased rating claim:

(1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the 
effect that worsening has on the claimant's 
employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
zero percent to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; and 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.

38 U.S.C. § 5103(a) (West Supp. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Although the diagnostic criteria were included in a 
supplemental statement of the case issued in April 2006, 
inasmuch as the claim is being remanded for current 
examinations, the RO should ensure that the veteran has 
received compliant notice.  

Accordingly, the case is REMANDED for the following action:

1.  Prior to any further adjudication of 
the claim for an increased rating for a 
cervical spine disability and for chronic 
synovitis of the right knee, send the 
veteran a notification letter consistent 
with 38 U.S.C.A. § 5103(a), to include 
informing the veteran of the appropriate 
diagnostic criteria.  The letter must 
include an explanation of the requirements 
to substantiate the veteran's claim for an 
increased rating as recently outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2. Secure VA outpatient treatment records 
for treatment of the veteran's cervical 
disc disease and chronic synovitis of the 
right knee from August 2004 to the 
present.  

3.  After obtaining the necessary 
authorization from the veteran, request 
his private medical records for treatment 
of cervical disc disease and chronic 
synovitis of the right knee from September 
2000 to the present.

4.  Schedule the veteran for a VA 
examination by an orthopedist to determine 
the current severity of the veteran's 
service-connected chronic synovitis of the 
right knee.  The claims folder must be 
made available to and be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should perform full range of motion 
studies and comment on the functional 
limitations caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  Any additional functional 
limitation should be expressed as 
limitation of motion.  The examiner should 
include or rule out whether the veteran 
has right knee instability.  

5.  Schedule the veteran for a VA spine 
examination.  The claims folder must be 
made available to the examiner for review 
and the examination report should note 
that review.  All indicated tests and 
studies, including range of motion 
testing, should be performed.  All 
manifestations, orthopedic and 
neurological, of the cervical spine 
disability should be described in detail.  
The examiner should provide an opinion 
whether pain due to the service-connected 
cervical spine disorder could 
significantly limit functional ability 
during flare-ups or with extended use.  
The examiner should provide a statement 
regarding any additional function loss due 
to pain on use and should express that 
additional limitation in terms of degrees 
of limitation of motion.  The examiner is 
also requested to indicate whether there 
is any weakened movement, excess movement, 
excess fatigability, or incoordination 
that could be attributed to the service-
connected disorder. 

6.  Then, readjudicate the claim.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

